DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 12/12/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 29 and 30 depend on claim 11 but should depend on claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,2,11,12,21,22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Apisdorf et al. [20210026162].

With respect to claims 1, 11 and 21, figure 4A of Apisdorf et al. discloses an apparatus comprising:
a quantum instruction processing pipeline [430,460,470] to process a quantum instruction [parametric/configuration information] having one or more opcodes to specify quantum operations and one or more operands and/or fields to specify values to be used to perform the quantum operations [0007-0010];
a quantum waveform synthesizer [440,460,470] to synthesize a waveform to control a qubit based on the values specified by the operands and/or fields of the quantum instruction.
	With respect to claims 2, 12 and 22, figure 4A of Apisdorf et al. discloses the apparatus of claim 1 wherein the values comprise one or more of: a frequency value and a phase value.[0071, fig.6, 0091]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6, 9,10, 13-16, 19, 20, 23-26, 29 and 20  rejected under 35 U.S.C. 103 as being unpatentable over Apisdorf et al. [20210026162] in view of Sahlman [6002923].
With respect to claims 3, 13 and 23, figure 4A of Apisdorf et al. discloses the apparatus of claim 2 but does not disclose wherein the quantum waveform synthesizer comprises:
a phase accumulator to generate samples at a rate specified based on the frequency value, the phase accumulator to generate a first signal having a first phase; and
a phase adder to add the phase value to the first phase to generate a second signal having a second phase.
However, figure 2 of Sahlman discloses a DDS (quantum waveform synthesizer) comprises:
a phase accumulator [52] to generate samples at a rate specified based on the frequency value, the phase accumulator to generate a first signal [wt] having a first phase; and
a phase adder [54] to add the phase value to the first phase to generate a second signal [output 54] having a second phase.
It would have been obvious to one skilled in the art at the time the invention was made to use the components of the DDS since it was a known DDS in the art.  

With respect to claims 4, 14 and 24, the above combination discloses the apparatus of claim 3 wherein the quantum waveform synthesizer further comprises:
a phase-to-amplitude converter [56] to generate a third signal [output of 56] having a variable amplitude based on phase values of the second signal.
	With respect to claims 5, 15 and 25, the above combination discloses the apparatus of claim 4 further comprising:
an analog-to-digital (A/D) converter [470 Apisdorf or 60 Sahlman] to convert the second or third signal to an analog waveform to control the qubit. 
	With respect to claims 6 and 16, the above combination discloses the apparatus of claim 5 further comprising:
wave shaping circuitry [58 or 62 Sahlman; 460 Apisdorf ] to adjust the first, second, or third signals, or the analog waveform based on a shaping waveform to generate an output signal.
With respect to claims 9, 19 and 29, the above combination discloses the apparatus of claim 1 wherein the quantum instruction processing pipeline comprises:
a decoder[435] to decode a stream of quantum instructions including the quantum instruction and responsively generate quantum microoperations identifying the values used to perform the quantum operations;
dispatch/timing control circuitry[420] to dispatch one or more of the microoperations to the quantum waveform synthesizer to cause the quantum waveform synthesizer to control the qubit; and
one or more additional quantum waveform synthesizers [fig. 4B], wherein the dispatch/timing control circuitry is to dispatch different sets of the microoperations to different quantum waveform synthesizers.
	With respect to claims 10, 20 and 30, the above combination discloses the apparatus of claim 1 wherein the quantum operations comprise a qubit rotation and wherein the one or more operands and/or fields specify values to be used by the quantum waveform synthesizer to perform the qubit rotation. [0007-0009]

Allowable Subject Matter
Claim 7-8, 17, 18, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842